Citation Nr: 1003728	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-02 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
prior to April 15, 2008 and a rating greater than 50 percent 
from April 15, 2008 for generalized anxiety disorder (GAD).

2.  Entitlement to an increased rating greater than 50 
percent prior to January 5, 2007 and from June 1, 2008 for 
open angle glaucoma of the bilateral eyes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1986 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2006 and May 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri. 

During the pendency of this appeal, the Veteran was awarded 
an increased rating for her GAD from 10 percent to 50 percent 
disabling, effective April 15, 2008, in an August 2009 rating 
decision.  After the Veteran has perfected her appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). 
Accordingly, the issue is still properly before the Board 
here and the issue has been appropriately rephrased above.

Similarly, during the pendency of this appeal, the Veteran 
was awarded a temporary total disability rating for her 
glaucoma condition due to a January 2007 surgery requiring 
convalescence in a May 2007 rating decision.  See 38 C.F.R. § 
4.30.  Thereafter, in a January 2008 rating decision, the 
period of the total disability rating was extended through 
May 2007 and a 50 percent rating was assigned thereafter, 
effective June 1, 2007.  With regard to this issue, the 
maximum benefit has been awarded for the time period from 
January 5, 2007 through May 31, 2007 and is therefore no 
longer before the Board here.  The Veteran initially filed 
her claim seeking an increased rating for her glaucoma in 
August 2006.  Accordingly, the increased rating claim remains 
on appeal with regard to the time period from August 2006 to 
January 5, 2007 and from June 1, 2007.  See AB, 6 Vet. App. 
35.  The issue has been appropriately characterized above. 

The Board notes that VA recently amended the regulations 
relevant to rating disabilities of the eye.  See 73 Fed. Reg. 
66,543 (November 10, 2008). This amendment is effective 
December 10, 2008 and applies to all applications for 
benefits received by VA on or after that date. The amendment 
does not apply in this case; however, the Veteran is free to 
submit a new claim for an increased rating under the new 
criteria.


FINDINGS OF FACT

1.  Prior to April 15, 2008, the Veteran's GAD was manifested 
by depression and anxiety, decreased social interaction, and 
decreased enjoyment of most activities all resulting in mild 
social and occupational impairment.

2.  As of April 15, 2008, the Veteran's  GAD is primarily 
manifested by social avoidance, depression, lost interest in 
hobbies, panic attacks, irritability and moderately impaired 
memory all resulting in moderate social and occupational 
impairment.

3.  Prior to January 5, 2007, the Veteran's open angle 
glaucoma included corrected distance visual acuity of 20/30 
in both eyes.

4. As of June 1, 2007, the Veteran's open angle glaucoma 
includes corrected distance visual acuity of 20/50 in both 
eyes.

5.  The Veteran's GAD and open angle glaucoma do not present 
an unusual or exceptional disability picture.


CONCLUSIONS OF LAW

1.  Prior to April 15, 2008, the criteria for an initial 
disability rating in excess of 10 percent for generalized 
anxiety disorder (GAD) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2009).

2.  As of April 15, 2008, the criteria for a disability 
rating in excess of 50 percent for GAD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9400 (2009).

3.  The criteria for a disability rating in excess of 50 
percent for open angle glaucoma of the bilateral eyes have 
not been met during any portion of the applicable appeal 
period, to include prior to January 5, 2007 and from June 1, 
2007.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.84A, Diagnostic Codes (DCs) 6013 and 6078 
(2009).

4.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in August 2006 and February 2007.  Those 
letters advised the Veteran of the information necessary to 
substantiate her claim, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The 2007 letter also informed 
the Veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court of Appeals for Veterans Claims 
(CAVC or "the Court") held that, with respect to increased 
rating claims, section 5103(a) notice requires, at a minimum, 
that the Secretary notify the Veteran that, to substantiate a 
claim, the Veteran must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in the severity of the disability and the effect the 
worsening has on the Veteran's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the Veteran is rated if entitlement to a higher 
disability rating would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability.

This decision was recently vacated by the Federal Circuit in 
Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip 
op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), where the Federal Circuit 
held that notice need not be veteran specific, provide 
alternative diagnostic codes or ask the Veteran to submit 
evidence indicative of daily life impairment.  

To the extent the Federal Circuit opinion still requires 
additional duty-to-notify requirements for increased rating 
claims, such requirements are inapplicable to initial rating 
claims.  That is, for initial rating claims, where, as is the 
case for the GAD claim on appeal here, service connection has 
been granted and the initial rating and effective date have 
been assigned, the claim of service connection has been more 
than substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating and effective date claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
Veteran's claim for service connection.  22 Vet. App. 37 
(2007).

With regard to the Veteran's glaucoma appeal, the Federal 
Circuit held that notice need not be veteran specific, 
provide alternative diagnostic codes or ask the Veteran to 
submit evidence indicative of daily life impairment.  
Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip 
op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  As such, the Board finds 
the letters given the Veteran to be sufficient.  A January 
2008 Statement of the Case (SOC), moreover, provided the 
Veteran specific diagnostic criteria information and, 
thereafter, the Veteran was afforded an additional April 2008 
VA examination and a supplemental SOC (SSOC) was provided in 
August 2008.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
September 2006, March 2007, April 2007 and April 2008.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's disabilities 
since she was last examined.  The Veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2002 VA examination reports are thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  



Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The Veteran's GAD 
appeal stems from a rating that granted service connection 
and assigned the initial rating.  Accordingly, "staged" 
ratings may be assigned if warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).  For a claim for 
an increased rating, such as the glaucoma disability in this 
case, the primary concern is the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   The 
Court recently held that "staged" ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Indeed, the present appeal reflects "staged" ratings 
assigned to both disabilities.  The Board concludes, as will 
be discussed in more detail below, that no further "staged" 
ratings are warranted here because the medical evidence 
simply does not support any additional distinct time periods 
warranting different ratings. 

If there is a question as to which of two evaluations to 
apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran alleges her disabilities are worse than currently 
evaluated.  Specifically, she claims the quality of her life, 
including her mental health, have deteriorated because of her 
decreased vision.  She complains of blurred vision, constant 
headaches, inability to drive at night, decreased depth 
perception and other ailments that prevent her from living a 
fulfilling quality of life.  Due to her glaucoma, the Veteran 
claims she is depressed, allowed her general appearance to 
decline and overall keeps to herself at home.  

This claim is complicated by the fact that the Veteran has 
proven to be an unreliable source of reporting symptomatology 
and manifestations of her disabilities.  Credibility is an 
adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the Veteran's statements 
are inconsistent with objective medical findings.  

As will be discussed more thoroughly below, VA examiners 
throughout time indicate the Veteran exhibited poor efforts 
in examination of her eyesight.  Consequently, visual acuity 
examinations were reported to be unreliable throughout time.  
VA outpatient treatment records, similarly, indicate visual 
acuity ranging from 20/20 to 20/200 in either eye.  Some of 
these records, for example ones from May 2007, are within 
days of each other.  For example, earlier in May 2007 the 
Veteran was reported as having best corrected visual acuity 
of 20/60 in the right eye and 20/80 in the left eye.  A week 
later, the Veteran's best corrected visual acuity was 
measured at 20/80 in the right eye and 20/100 in the left 
eye.  The Veteran's myriad of complaints of blurred vision, 
"eye pain", frontal headaches and decreased depth 
perception, moreover, have never been confirmed by objective 
testing.  Indeed, as will be discussed below, examiners 
throughout time have consistently indicated the Veteran's 
complaints are simply not consistent with examination 
findings.  

The Veteran's psychiatric treatment records, moreover, 
indicate the Veteran has a phobia of darkness and is 
extremely worried about losing her eyesight.  In April 2008, 
the VA examiner noted the Veteran would have panic attacks of 
being physically harmed by inhaling paint fumes in a newly 
painted room.

In short, the Veteran was afforded multiple VA examinations, 
most recently in April 2008, throughout the pendency of this 
appeal and was unable to produce reliable test results of her 
visual acuity nor were the examinations able to objectively 
verify many of her complaints.  These records, discussed more 
thoroughly below, do not disprove the Veteran's claim, but 
they are in stark contrast to the Veteran's contentions and 
raise doubt as to the accuracy of her reported 
symptomatology. 

Because of the Veteran's inconsistent statements and medical 
evidence cutting against the Veteran's allegations of the 
severity of her disabilities, the Board gives greater 
credence and weight to the contemporaneous medical records 
filed in this matter.  Regardless of whether the appellant is 
purposely exaggerating her disability or unintentionally 
doing so because of some other reason, the ultimate 
conclusion is that her statements are simply not credible 
evidence.  

Generalized Anxiety Disorder

Disability ratings are assigned, under the Schedule for 
Rating Disabilities, based on a comparison of the symptoms 
found to the criteria in the rating schedule.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  . . 
. . . . . . . . . . . . . . . . . . . . . 
. 10

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

38 C.F.R. § 4.130, Diagnostic Code 9400. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning Scale (GAF) 
score is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the Veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the Veteran's medical treatment records show a 
GAF score in 2007 of 65-70 and in April 2008 a GAF score of 
55.  The DSM-IV provides for a GAF rating of 51-60 for 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  The DSM-
IV provides for a GAF rating of 61-70 for some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.

The Board notes that VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997); see also Swanson v. West, 12 Vet. App. 442 
(1999).  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board concludes the 
Veteran's 10 percent rating, prior to April 15, 2008, and 50 
percent rating, from April 15, 2008, are proper and the 
medical evidence does not currently warrant an increased 
rating in any time period.

The Veteran's VA outpatient treatment records are scarce for 
psychiatric treatment.  In October 2006, for example, the VA 
physician indicated 6 months had passed since the Veteran's 
initial psychiatric appointment.  At that time, the examiner 
noted the Veteran's excessive worry over her eyesight, 
diagnosing her with simple phobia (likely claustrophobia) and 
generalized anxiety disorder.  In November 2007, over a year 
later, the Veteran was seen again indicating she was not 
worrying as much as before and felt she was improving.  At 
both appointments, she declined any on-going therapy, but 
accepted a prescription medication to manage her symptoms.

The Veteran was initially afforded a VA examination in April 
2007 where the Veteran complained her life was 
"frustrating" and that she could not sew, work in her yard 
or participate in other hobbies she used to because of her 
eye sight.  She indicated she avoided driving long distances, 
could not watch television or stare at a computer for very 
long without getting a headache.  She described her fear of 
darkness, which worsened her anxiety and worry of going 
blind.  The examiner noted the Veteran was not married, did 
not have children and did not currently have a boyfriend.  
With regard to daily routine, the Veteran indicates she 
spends time with her nieces and nephews, does household 
chores, will go grocery shopping, visits with other family 
members and works full-time.  The Veteran also indicated, 
however, she naps a lot and prefers to be at home.  The 
examiner noted the Veteran was clean, well-groomed and had an 
appropriate mood and affect.  The Veteran was oriented to 
time, place and circumstances with no obvious memory deficit.  
At that time, the examiner diagnosed the Veteran with, among 
other things, generalized anxiety disorder assigning a GAF 
score of 65-70 for mild symptomatology.

Most recently, the Veteran was afforded a VA examination in 
April 2008 where the Veteran indicated worsened symptoms.  
Specifically, the Veteran indicated she was a "home-body" 
and stayed at home as much as possible.  She indicated she 
has few friends and very little social life.  She lives at 
home with her mother in a very violent neighborhood and, 
thus, avoids any reason to leave the house, to include 
shopping.  She still indicated she attends church on an 
irregular basis, but lost all interest in her hobbies.  The 
examiner further noted the Veteran did have a full-time job 
as a school aide, but was clearly over-qualified for the 
position and had trouble getting along with people at work.  
The examiner also noted the Veteran had 2 panic attacks 
recently where the Veteran believed her life was in danger 
after inhaling paint fumes in a newly painted room.  The 
examiner also perceived moderate memory impairment and the 
Veteran admitted to allowing her appearance decline.  The 
examiner diagnosed the Veteran with GAD, among other things, 
assigning a GAF score of 55. 

According to the medical records, the Veteran keeps to 
herself and lives with her mom, whom she seems to have a good 
relationship.  She also seems to have a good relationship 
with her siblings, nieces and nephews.  She is currently 
employed as a school aide.  Although she does not enjoy her 
job, according to the records, she has been employed at the 
same job for many years.  Prior to the April 2008 
examination, the Veteran indicated she felt her symptoms had 
improved and declined any on-going therapy.  Although she 
worried about going blind, a worry that is aggravated by her 
fear of darkness, she did not report any panic attacks and 
the examiner did not perceive any abnormality with the 
Veteran's thought processes or speech.  The Veteran's memory 
was within normal limits and she appeared oriented to time, 
place and circumstance without any evidence of delusions or 
hallucinations.  The Veteran was well-groomed and clean.  
Although she indicated at that time she did not participate 
in hobbies, such as sewing and gardening, like previously, 
this seemed to be attributed more to her poor eyesight versus 
her anxiety disorder.  

The April 2008 VA examination, on the other hand, paints a 
different picture of the Veteran's condition.  At that time, 
the examiner did notice moderate memory impairment and noted 
two claimed panic attacks since the 2007 VA examination.  The 
Veteran avoided social situations, to include shopping, and 
preferred to stay at home with her mother.  She further 
indicated she allowed her appearance to decline.  The 
examiner noted that although the Veteran has had long-
standing employment as a school aide, it is a position the 
Veteran is overqualified for and, therefore, lacks any 
enjoyment in the job.  At all times the Veteran indicates she 
has never married and has no children, but has a good 
relationship with her family.  

VA outpatient treatment records throughout both time periods 
are scarce, but indicate the Veteran did not perceive she 
needed an on-going therapy.  Indeed, the last appointment of 
record dated November 2007, the Veteran indicated she felt 
she was improving.
 
Prior to April 15, 2008, it is clear the Veteran's 
symptomatology more nearly approximated that which warrants 
the assignment of a 10 percent disability rating, but no 
more.  See 38 C.F.R. § 4.7.  The evidence during that time 
period indicates the Veteran's GAD is manifested mainly by 
complaints of worry and some inhibitions with regard to 
participating in old hobbies and social activities.  The 
Veteran, however, has a full-time job, which she has retained 
for many years, participated in family functions, attended 
Church, went grocery shopping and denied any panic attacks.  

The Board concludes that the objective medical evidence 
regarding her symptomatology from April 15, 2008 does not 
warrant a rating greater than 50 percent.  See 38 C.F.R. 
§ 4.7.  Although the April 2008 VA examination indicates some 
worsening of symptoms, particularly with regard to the 
Veteran's social aversion, the Veteran still maintains a 
full-time job and some social interaction with her mom and 
other family members.  In contrast, however, the Veteran 
reported at least 2 panic attacks over the year, and the 
examiner perceived moderate memory impairment.  The Veteran's 
appearance declined since the 2007 examination and the 
Veteran indicated she lost interest in her hobbies and no 
longer leaves her home unless necessary.  While the Veteran's 
disability clearly increased in severity, the Veteran's 
condition did not represent "severe" impairment.

The medical evidence does not indicate for either period that 
the Veteran's GAD has resulted in significant sleep 
disturbances.  Indeed, the Veteran claims she naps a great 
deal during the day and has never complained of insomnia or 
nightmares.  In either period, the Veteran's GAD has not 
resulted in hallucinations, delusions, thought disorder or 
suicidal or homicidal ideation.  Rather, the Veteran's 
symptoms consistently include depression, anxiety, and some 
social isolation, which worsened in time.  From April 2008, 
medical evidence indicates the Veteran now also suffers some 
impaired memory and panic attacks. 

The past 10 percent rating encompassed the fact that her 
psychiatric symptoms affected her mood, enjoyment of hobbies 
and her preference to avoid social situations and crowds.  
The current 50 percent rating encompasses that these problems 
have worsened to include memory problems, panic attacks and 
decreased grooming.  

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of rating greater than 10 
percent prior to April 15, 2008 and against assignment of 
rating greater than 50 percent from April 15, 2008.  As noted 
above, the Veteran's disability has not inhibited her 
sleeping, judgment or abstract thinking.  She has some social 
isolation, but has maintained her current employment for many 
years.  She does not suffer from suicidal ideation, 
hallucinations or delusions.  Therefore, a higher rating for 
either period is not warranted.

Open Angle Glaucoma

Again, the Veteran indicates her eyesight is far worse than 
currently rated.  

As explained in the introduction of this opinion, the Veteran 
underwent a surgical procedure to her left eye in January 
2007 and was awarded a temporary total disability rating 
until she recovered from the surgery in June 2007.  Prior to 
and after the surgery, the Veteran's glaucoma has been 
consistently rated as 50 percent disabling.

The Board notes that VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997); see also Swanson v. West, 12 Vet. App. 442 
(1999).  After a careful review of the record and for reasons 
and bases expressed immediately below, the Board concludes 
the medical evidence does not warrant an increased rating 
greater than 50 percent for any time period currently on 
appeal.  

Disabilities of the eye are rated under 38 C.F.R. § 4.84a, 
Diagnostic Codes (DCs) 6000 to 6092.  The Veteran's bilateral 
eye condition is rated under DC 6013 for open angle glaucoma.  
DC 6013 calls for a minimum rating of 10 percent unless a 
higher rating is warranted under the codes for impairment of 
visual acuity or field loss. For both applicable time 
periods, the Veteran is assigned a 50 percent rating under DC 
6078 for decreased visual acuity. 

As indicated in the introduction above, the diagnostic 
criteria relevant to rating disabilities of the eye were 
recently amended.  See 73 Fed. Reg. 66,543 (November 10, 
2008). The amended criteria, however, applies only to 
application received by the VA on or after December 10, 2008.  
In this case, the Veteran filed a claim for an increased 
rating for her glaucoma in August 2006.  Accordingly, the old 
regulations apply here and the new criteria will not be 
further discussed or considered.  

Under the applicable regulations, the severity of visual 
acuity loss is determined by applying the criteria set forth 
at 38 C.F.R. § 4.84a. Under these criteria, impairment of 
central visual acuity is evaluated from noncompensable to 100 
percent based on the degree of the resulting impairment of 
visual acuity. 38 C.F.R. § 4.84a, DCs 6061 to 6079 (2007). A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses. 38 C.F.R. § 4.75. The percentage evaluation will be 
found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye. 38 C.F.R. § 4.83a.  A disability rating of 50 percent is 
warranted for central visual acuity impairment where both 
eyes are correctable to 20/100.  38 C.F.R. § 4.84a, DC 6078.  
A disability rating greater than 50 percent is warranted for 
impairment of central visual acuity when vision in one eye is 
correctable to 20/200 or worse and vision in the other eye is 
correctable to 20/100 or worse.  38 C.F.R. § 4.84a, DCs 6061-
6076.

As will be explained below, the medical evidence does not 
show the Veteran has impairment of central visual acuity 
warranting a rating greater than 50 percent prior to January 
5, 2007 and from June 1, 2007.  

As indicated above, the Veteran's VA outpatient treatment 
records and VA examinations throughout the pendency of this 
appeal have indicated significant varying results of best 
corrected visual acuity.  Even if accepting the worst 
reported visual acuity, however, the Veteran would not be 
entitled to an increased rating under the applicable 
diagnostic criteria.

Prior to January 5, 2007, VA outpatient treatment records 
indicate diagnosis and treatment for open angle glaucoma.  In 
November 2006, the Veteran's best corrected visual acuity was 
indicated to be 20/30 bilaterally.  The Veteran was afforded 
a VA examination in September 2006 where the examiner noted 
the Veteran's complaints of periodic tearing, eye pain, 
occasional blurring of vision.  The examiner further noted 
the Veteran's best corrected visual acuity was 20/30 
bilaterally, but indicated there was "poor reliability" 
during testing and at multiple appointments in the past 
making it difficult to assess the patient.  Objective testing 
at that time indicated no evidence of diplopia.  

The Veteran underwent a surgical procedure in January 2007 
and, thereafter, visual acuity results within the VA 
outpatient treatment records varied significantly ranging 
from 20/20 to 20/200.  In March 2007, the Veteran was 
afforded a VA examination where the examiner noted the 
Veteran's complaints of frontal headaches, constant eye pain, 
seeing double, blurred vision, and others were simply not 
consistent with the examination findings.  Although the 
examiner noted a trend of worsening of visual field acuity, 
testing remained "unreliable" due to the Veteran's poor 
efforts on examination.  The Veteran tested, at that time, to 
have visual acuity of 20/80, but the examiner noted the 
results were simply not in line with prior examinations.  The 
examiner ultimately opined "worsening" could not be 
determined at that time.

From June 1, 2007, VA outpatient treatment records again 
offered varying visual acuity results.  In February 2008, the 
Veteran's best corrected visual acuity was measured at 20/60 
for the right eye and 20/80 for the left eye.

The Veteran was most recently afforded a VA examination in 
April 2008 where the examiner again indicated the poor 
reliability of the visual acuity test results.  The examiner 
further noted the difficulty with assessing the patient's 
level of disability in light of the varying results 
throughout time.  It was noted by the examiner that more 
recent test results show best corrected visual acuity within 
the 20/50 range bilaterally.  Worse results of 20/100 and 
20/200 were noted by the examiner to not be supported by 
objective testing.  The examiner further noted the Veteran's 
complaints of visual blur were out of proportion to ocular 
examination.  In sum, the examiner declined making a 
definitive finding of visual acuity indicating to do so would 
require pure speculation.

In short, the medical evidence of record has been 
consistently varied through time and medical professionals 
have consistently indicated an inability to provide accurate 
visual impairment findings.  Within the records, however, it 
is clear, even accepting the Veteran's worst reported visual 
acuity test results, the Veteran does not even meet the 
criteria for her current 50 percent rating.  The Veteran's 
best corrected vision acuity of the right eye has never been 
noted to be worse than 20/80.  The Veteran's best corrected 
vision acuity of the left eye has, at least once, been 
reported to be 20/200.  Even accepting these test results, 
the criteria for a rating greater than 50 percent simply are 
not met at any applicable time during this appeal. 

No higher rating under a different diagnostic code is 
warranted.  There is no indication that the Veteran's eye 
disability resulted in diplopia, and indeed there is 
consistent medical evidence to the contrary.  The Veteran's 
ocular complaints, to include double-vision and blurred 
vision, have never been confirmed by objective testing.  
Indeed, the medical evidence consistently indicates the 
Veteran's complaints are out of proportion or inconsistent 
with examination results.

The Veteran's glaucoma is principally manifested by decreased 
visual acuity.  The amount of visual acuity has ranged 
significantly over time, but has never been medically 
confirmed to warrant a rating greater than 50 percent for any 
time period.  Accordingly, no increased rating may be awarded 
for any time period within the pendency of this appeal.  

Extra-schedular Considerations

The Veteran alleges her decreased vision and depression have 
greatly reduced her quality of life.  The Veteran's various 
statements describing her inability to participate in her old 
hobbies, her lack of enjoyment with her job, and her fear of 
the dark seem to be raising a claim of entitlement to 
increased ratings for her disabilities on an extra-schedular 
basis. 

Initially, the Board notes the RO never explicitly considered 
whether an extraschedular rating is appropriate for the 
Veteran's disabilities.  When the Board addresses an issue 
that was not addressed by the RO, consideration must be given 
to whether the Veteran will be prejudiced by the Board's 
consideration of the issue in the first instance.  In this 
case, the Veteran's due process rights are not violated by 
this Board decision for the following reasons.  

The question of an extraschedular rating is a component of 
the Veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  While the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  The Veteran had an 
opportunity to present argument on this issue (i.e., as to 
how the service-connected disorder affects her abilities at 
work).  Also, she is not prejudiced by the Board's 
consideration of this issue because "if the appellant has 
raised an argument or asserted the applicability of a law . . 
., it is unlikely that the appellant could be prejudiced if 
the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8 (O.G.C. Prec. 16-92); see also 
Bagwell, 9 Vet. App. 337.  The Veteran submitted statements 
regarding how her disabilities affect her life as well as 
discussed them on VA examinations. Those statements ad 
examination results are part of the record now before the 
Board.

Therefore, to summarize, not only does the Board have the 
authority, under caselaw, to address the issue of 
extraschedular evaluation in the first instance, but the 
Veteran in this case is not prejudiced by the Board's 
consideration since she had opportunity to submit evidence 
and argument on this issue, and did so. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The United States Court of Appeals for Veterans Claims 
(Court) recently held that the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, the Court noted that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no extraschedular referral is required. Id. See 
also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).

In this case, an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted. 

As indicated above, there are numerous examination reports 
and disability determinations that were conducted during the 
pendency of this appeal noting the Veteran's complaints of 
frontal headaches, blurred vision, double vision, constant 
eye pain, decreased depth perception and night blindness.  
None of the VA eye examiners, however, could objectively 
confirm the severity of the Veteran's disability.  Indeed, 
examiners have consistently indicated the Veteran's 
complaints were out of proportion and were not consistent 
with the objective examination results.  Also significant, as 
indicated above, the Veteran's visual acuity testing has 
varied significantly in short periods of time and examiners 
have consistently noted the Veteran's poor efforts on 
examination and the unreliability of visual acuity results.  
Indeed, the most recent examinations dated March 2007 and 
April 2008 indicate the exact visual acuity or "worsening" 
of the Veteran's glaucoma simply cannot be determined without 
resorting to pure speculation.  

With regard to functional impairment, the April 2008 VA eye 
examiner noted her main manifestation is impaired visual 
acuity, which cannot be accurately measured.  The April 2008 
VA psychiatric examiner noted the Veteran's GAD is primarily 
manifested by her social aversion, as well as some memory 
impairment and panic attacks.  The 2007 VA psychiatric 
examiner further noted the Veteran's fear of darkness and 
excessive worry of losing her eyesight.  
 
Overall, the medical evidence simply does not confirm many of 
the Veteran's claimed manifestations of her glaucoma and GAD 
and, indeed, does not indicate the Veteran has marked 
interference with employability due to these disabilities.  
Indeed, all medical records clearly indicate the Veteran has 
long-standing employment as a school aide.  The Veteran 
clearly has functional limitations as described above, but 
these are not marked in nature.  

The Board also finds noteworthy, as fully explained above, 
that even accepting the worst documented visual acuity of 
record, the Veteran's bilateral eye disability does not meet 
the schedular criteria of her current 50 percent rating.   

The Veteran's statements have been considered and found to be 
unreliable and inconsistent throughout time for reasons 
mentioned above.  Even so, the Board does not doubt the 
Veteran's glaucoma and GAD cause difficulties in her social, 
occupational and daily life.  Clearly it does.  The Veteran, 
however, does not have an "exceptional or unusual" 
disability.  

There is no competent evidence of record which indicates that 
the Veteran's disability has cause marked interference with 
employment beyond that which is contemplated under the 
schedular criteria.  It is also noteworthy that the Veteran 
has long-standing employment.

Although the April 2008 VA psychiatric examiner made note of 
the fact that the Veteran is in a job that she is clearly 
overqualified for academically, the Board further notes that 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, to the extent the 
Veteran's disabilities have resulted in her not reaching her 
maximum earning potential, that is part of the consideration 
in assigning her the past 10 and 50 percent ratings and the 
current 50 percent disability ratings.  

Thus, there is no basis for consideration of an 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996). 

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign 
higher ratings for the Veteran's glaucoma or GAD. 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record. The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  In this case, the Board 
finds that a claim for a TDIU is not raised by the record as 
the evidence of record fails to show that the Veteran is 
unemployable.  As discussed, above, the record reflects that 
she is currently gainfully employed as a teacher's aide.


ORDER

Entitlement to an initial rating greater than 10 percent 
prior to April 15, 2008 and a rating greater than 50 percent 
from April 15, 2008 for generalized anxiety disorder (GAD) is 
denied.

Entitlement to an increased rating greater than 50 percent 
prior to January 5, 2007 and a rating greater than 50 percent 
from June 1, 2008 for open angle glaucoma of the bilateral 
eyes is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


